FOR IMMEDIATE RELEASE For More Information Contact: Mark A. Roberts Executive Vice President & CFO (413) 787-1700 UNITED FINANCIAL BANCORP, INC. ANNOUNCES SHARE REPURCHASE PLAN WEST SPRINGFIELD, MA—February 23, 2009—United Financial Bancorp, Inc. (the “Company”) (NASDAQ:UBNK), the holding company for United Bank, announced that its Board of Directors has approved a stock repurchase program.Under the program, the Company intends to repurchase up to 841,138 shares from time to time, depending on market conditions, at prevailing market prices in open-market transactions. The authorized share repurchases represent approximately 5.0% of United Financial
